Exhibit 15.6 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) FINANCIAL STATEMENTS Six month periods ended June 30, 2013 and 2012 (Expressed in Canadian Dollars) Unaudited – Prepared by Management 1 NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection, 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim financial statements of Pacific Therapeutics Ltd. (“the Company”) have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these interim financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review on interim financial statements by an entity’s auditor. 2 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) Statements of Financial Position (Expressed in Canadian Dollars) AS AT: 30-Jun-13 31-Dec-12 $ $ ASSETS CURRENT Cash and cash equivalents Advances - Harmonized sales tax recoverable Prepaid expenses NON-CURRENT ASSETS PROPERTY AND EQUIPMENT (Note 3) INTANGIBLE ASSETS (Note 4) LIABILITIES CURRENT Accounts payable and accrued liabilities Convertible note (Note 6) Derivative liability (Note 6) Shareholder demand loan (Note 5) - Due from shareholders (Note 5) SHAREHOLDERS' DEFICIENCY Share capital (Note 7) Subscriptions received (Note 7) - Contributed surplus Deficit accumulated during the development stage ) Nature and Continuance of Operations (Note 1) and Commitments (Note 10) Subsequent Events (Note 11) On behalf of the Board: “Douglas H. Unwin” Director “Doug Wallis”
